Exhibit 10.6
(CHADBOURN LOGO) [c91791c9179101.gif]
20400 Stevens Creek Blvd., Suite 700
Cupertino, CA 95014
June 28, 2009
Mr. Michael Hodges
President and CEO
GENESIS FLUID SOLUTIONS
6660 Delmonico Drive, Suite 242-D
Colorado Springs, Colorado 80919
Dear Michael,
This letter confirms our agreement that Chadbourn Securities, a division of
Colorado Financial Service Corp. (“Chadbourn”) will act as non-exclusive
financial advisor to Genesis Fluid Solutions (“you” or the “Company”) in
connection with the proposed private placement (an “Offering”) of unregistered
equity or equity linked securities of the Company (“Securities”).
Services. During the term of our engagement, we will advise and assist you in
connection with the planning, execution and closing of the Offering. In
connection with the planning, execution and closing of an Offering, Chadbourn’s
services may include, to the extent that you and Chadbourn agree necessary or
advisable, assisting and advising you with respect to (1) performing valuation
analyses, (2) identifying potential investors acceptable to you and establishing
meetings with such persons or entities, (3) coordinating the process by which
you will select the ultimate investor(s) in the Company, (4) supporting the
Company in its negotiation of the terms and agreements effecting the purchase of
Securities, and (5) rendering such assistance as the Company may reasonably
request. The Company is responsible for compliance with all applicable
securities laws, including the Securities Act of 1933 as well as the preparation
of appropriate offering materials.
Any written or oral advice provided by us pursuant to this engagement will be
treated by the Company as confidential, will be solely for the information and
assistance of the Company and its advisors in connection with their
consideration of a sale of securities and purchase of assets and will not be
reproduced, summarized, described or referred to, or furnished to any other
party or used for any other purpose, except in each case with our prior written
consent or as required by law.
Confidentiality. In connection with the Offering, the Company and Chadbourn will
provide each other with information that is non-public, confidential or
proprietary in nature. All information about the disclosing party furnished by
the disclosing party to the receiving party or its directors, officers,
employees, agents or representatives, including without limitation attorneys,
accountants, consultants and financial advisors (collectively,
“representatives”), and all analyses, compilations, data, studies or other
documents prepared by the receiving party or its representatives containing, or
based in whole or in part on, any such furnished information is hereinafter
referred to as the “Confidential Information;” provided; that, Confidential
Information shall not include information, which is (i) available to the public
other than as a result of a disclosure in breach of this letter; (ii) becomes
available to the receiving party on a non-confidential basis from a source other
than the Company, (iii) known to you the receiving party on a non-confidential
basis prior to such disclosure or (iv) required to be disclosed as a matter of
law.

 





--------------------------------------------------------------------------------



 



The Company and Chadbourn agree that the Confidential Information will be kept
confidential by them and their respective representatives and will not be
disclosed for a period of two years from the date hereof, without the prior
written consent of the disclosing party.
Compensation. In connection with this engagement, you will pay us a success fee
for investor identified by Chadbourn (the “Success Fee”) as follows: (i) a cash
fee of eight percent (8.0%) of gross proceeds from all sales of Securities sold
in the Offering directly attributed to the efforts of Chadbourn; and (ii) a
warrant to purchase a number of shares of common stock of the Company equal to
2% of all shares of Securities sold in the Offering directly attributed to the
efforts of Chadbourn at an exercise price per share equal to 125% of the price
per share paid by investors in the Offering. The warrant will be immediately
exercisable and will contain the same registration rights with respect to the
common stock of the Company underlying the warrant (or any securities into which
the common stock of the Company may be converted or for which it may be
exchanged) as are granted to investors in the Offering. The warrant will have a
cashless exercise provision, have a term of 5 years from the date of issuance
and have such other terms and conditions as shall be mutually agreed upon. Our
fees will be reduced by any fees payable to other brokers or finders if approved
in advance by Chadbourn in writing.
Term. The term of our engagement will begin on the date hereof and continue for
12 months. However, either of us may terminate our engagement earlier upon
30 days prior written notice. Any earlier termination of our engagement will not
affect your obligation to pay our fees or reimburse our expenses.
Upon completion of the Offering, we will provide you with a list (the “Investor
List”) of all potential investors contacted by us. If within 12 months following
the expiration or earlier termination of our engagement, you sell equity or
equity-linked securities to any investor identified by Chadbourn or any investor
on the Chadbourn Investor List (if provided), you will pay us the Success Fee
described under “Compensation” above.
Indemnification. Because we will be acting on your behalf, you will indemnify us
and related persons according to the indemnification and contribution provisions
in Annex A. Your obligations in Annex A will remain operative regardless of any
termination or completion of our services hereunder.
Miscellaneous. We are a full service securities firm and, therefore, we may from
time to time effect transactions for our own account or for the account of our
customers and hold positions in securities or options on securities of the
Company and other companies that may be the subject of our services. This letter
agreement will not limit or restrict our ability to engage in such transactions
with respect to either the Company’s securities or any other entity’s
securities.

 

 



--------------------------------------------------------------------------------



 



We will provide our financial advice, written or oral, exclusively for the
information of your Board of Directors and senior management, who will make all
decisions regarding whether and how to pursue any opportunity or transaction.
Your Board of Directors and senior management will base their decisions on our
advice as well as on the advice of their legal, tax and other business advisors
and other factors that they consider appropriate. Accordingly, as an independent
contractor we will not assume the responsibilities of a fiduciary to you or your
stockholders in connection with the performance of our services.
This letter agreement, together with the attached agreement on indemnification
and contribution, contains our entire agreement concerning the proposed
transaction and supersedes any prior understandings and agreements.
This letter agreement will be binding upon and inure to the benefit of you, us,
each Indemnified Person (as defined in Annex A) and our respective successors
and assigns and nothing herein is intended to confer upon any person, other than
you, us, each Indemnified Person and our respective successors and assigns, any
rights, remedies, obligations or liabilities.
This letter agreement shall be governed by and construed in accordance with the
laws of the state of California.
Any dispute arising out of or relating to this letter agreement (including any
annex) will exclusively be submitted to an arbitrator for binding and conclusive
resolution. The arbitration will be in Santa Clara County, California and will
be administered by JAMS. The arbitrator will be a former or retired judge
selected from a list of those affiliated with JAMS. The arbitrator will have the
authority to permit discovery and to follow the procedures that he or she
determines to be appropriate. The arbitrator will have no power to award
consequential (including lost profits), punitive or exemplary damages. The
parties will advance the forum fees and other costs of the arbitration equally,
but the arbitrator will have the discretion as part of his or her final award to
apportion some or all of the costs of the arbitration among the parties. The
arbitrator will also have the discretion to direct, as part of his or her final
award, that a party recover some or all of its attorneys’ fees. You and we
consent to personal jurisdiction and venue in the federal or state courts
located in California for purposes of enforcement of any arbitration award.
Any waiver of any right or obligation hereunder must be in writing signed by the
party against whom such waiver is sought to be enforced. Any amendment hereto
must be in writing signed by you and us.

 

 



--------------------------------------------------------------------------------



 



After reviewing this letter agreement, please confirm that it is in accordance
with your understanding by signing and returning to us the enclosed copy.

          Very truly yours,    
 
        CHADBOURN SECURITIES    
 
       
By:
  /s/ Laird Q. Cagan
 
Laird Q. Cagan    
 
  Managing Director    
 
        Accepted and Agreed as of the date set forth above:    
 
        GENESIS FLUID SOLUTIONS    
 
       
By:
  /s/ Michael Hodges
 
Michael Hodges    
 
  President and CEO    
 
        COLORADO FINANCIAL SERVICE CORP.    
 
       
By:
  /s/ Chet Hebert    
 
       
 
  Chet Hebert    
 
  CEO    

 

 



--------------------------------------------------------------------------------



 



Annex A
The Company will indemnify and hold harmless Chadbourn Securities, a division of
Colorado Financial Service Corp. (“Chadbourn”), its affiliates, the partners,
directors, officers, agents and employees of Chadbourn and its affiliates, and
each other person or entity, if any, controlling Chadbourn or any of its
affiliates (each, an “Indemnified Person”), from and against any losses, claims,
damages, liabilities or expenses (including actions, claims or proceedings in
respect thereof (collectively, “Proceedings”) brought by or against any person,
including stockholders of the Company, and the cost of any investigation and
preparation therefor and defense thereof) (collectively, “Losses”) arising out
of or in connection with (i) advice or services rendered or to be rendered by
any Indemnified Person pursuant to the letter agreement, (ii) the transactions
contemplated by the letter agreement or (iii) any Indemnified Person’s actions
or inactions in connection with any such advice, services or transactions;
provided, however, that the Company will not be obligated to indemnify for any
Losses of any Indemnified Person that are determined by a court of competent
jurisdiction in a final judgment not subject to appeal to have resulted solely
from the bad faith or gross negligence of such Indemnified Person. The Company
also agrees that no Indemnified Person shall have any liability (whether direct
or indirect, in contract or tort or otherwise) to the Company in connection with
(i) advice or services rendered or to be rendered by any Indemnified Person
pursuant to the letter agreement, (ii) the transactions contemplated by the
letter agreement or (iii) any Indemnified Person’s actions or inactions in
connection with any such advice, services or transactions, except to the extent
such liabilities are determined by a court of competent jurisdiction in a final
judgment not subject to appeal to have resulted from the bad faith or gross
negligence of such Indemnified Person. The Company agrees that in no event will
Chadbourn be liable or obligated in any manner for any consequential, exemplary
or punitive damages or lost profits arising out of the letter agreement or the
services provided thereunder, and the Company agrees not to seek or claim any
such damages or profits in any circumstance.
The Company also agrees to reimburse each Indemnified Person for all expenses
(including fees and expenses of counsel) as they are incurred by such
Indemnified Person in connection with investigating, preparing for or defending
any Proceeding (or enforcing the letter agreement or any related engagement or
commitment agreement), whether or not in connection with pending or threatened
litigation in which any Indemnified Person is a party.
If for any reason the foregoing indemnification is unavailable to any
Indemnified Person or insufficient to hold it harmless, then the Company shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such Losses in such proportion as is appropriate to reflect the relative
economic interests of the Company, its affiliates and its stockholders on the
one hand and the Indemnified Person on the other in the matters contemplated by
the letter agreement as well as the relative fault of the Company, its
affiliates or its stockholders, on the one hand, and such Indemnified Person, on
the other; provided, however, that in no event shall the Indemnified Persons as
a whole be required to contribute an amount greater than the amount of all fees
actually received by Chadbourn from the Company under the letter agreement.
The Company’s reimbursement, indemnity and contribution obligations hereunder
shall be in addition to any liability that it may otherwise have, and shall
inure to the benefit of any successors, assigns, heirs and representatives of
any Indemnified Person. Solely for the purpose of enforcing the letter
agreement, the Company hereby consents to personal jurisdiction and venue in any
court in which any Proceeding is brought. The provisions of this Annex A shall
survive any termination or other expiration of the letter agreement, the
consummation of any transaction contemplated thereby or the other completion of
Chadbourn’s services with respect thereto.

 

